UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1469



NDEYE MAME GUINDO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-001-315)


Submitted:   December 15, 2006            Decided:   February 1, 2007


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW & PATCHA, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Kathryn L. Moore, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ndeye Mame Guindo, a native and citizen of Senegal,

petitions for review of an order of the Board of Immigration

Appeals   (Board)   denying   her   motion   to     reopen   immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reopen.   See 8 C.F.R. § 1003.2(a) (2006); INS v. Doherty,

502 U.S. 314, 323-24 (1992). Accordingly, we deny the petition for

review for the reasons stated by the Board.       See In re: Guindo, No.

A72-001-315 (B.I.A. Mar. 22, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED




                                - 2 -